          Case 4:20-cv-01408-JM Document 5 Filed 12/02/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

MATTHEW SMITH                                                                   PLAINTIFF

V.                                  4:20CV1408 JM

WALMART                                                                       DEFENDANT


                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that this case is hereby DISMISSED without prejudice.

       IT IS SO ADJUDGED this 2nd day of December, 2020.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
